                Case 5:20-cv-01136-R Document 21 Filed 08/16/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF OKLAHOMA

     AMY GUSTAFSON,

                              Plaintiff,

     v.                                                            Case No. CIV-20-1136-R

     ALLSTATE VEHICLE AND PROPERTY
     INSURANCE COMPANY, an Illinois
     Corporation,

                              Defendant.

           DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE
           COMPANY’S OBJECTIONS TO PLAINTIFF’S FINAL EXHIBIT LIST

            Defendant, Allstate Vehicle and Property Insurance Company, submits the following

     objections to Plaintiff’s Final Exhibit List [Doc. No. 19]:

     A.     EXHIBITS EXPECTED TO BE UTILIZED

Ex.                  Description of Document(s)                                 Objection(s)
1.        Allstate Policy
          A- 000187-241; 000401-454
2.        Claim Notes
          A- 000001-38
3.        Claim File
          A- 000044-400
4.        First Notice of Loss Snapshot
          A- 000039-43
5.        Photographs of Plaintiff’s Home
          A- 000242-249
6.        National Catastrophe Team Estimate
          A- 000250-332
7.        Ian’s Enterprise inspection report and                      Relevance, FRE 401, 402, 403;
          estimate dated October 12, 2019                             Foundation, FRE 701, 702;
          A- 000060-139; Gustafson 00014-96                           Hearsay, FRE 801, 802;
                                                                      Identification and authentication,
                                                                      FRE 901; Cumulative, FRE 403;
                                                                      Object to extent reference is made
               Case 5:20-cv-01136-R Document 21 Filed 08/16/21 Page 2 of 4




                                                             to building code and admittedly
                                                             undamaged property.
8.        Field Roof Claim Assessment Form – Hail
          Damage
          A – 000455-457
9.        Allstate Insurance Co. Claims Operations           FRE 901.
          Manual
          A – 000458-637
10.       Allstate Underwriting File                         Relevance, FRE 401, 402, 403.
          A 000638-745


     B.    EXHIBITS WHICH MAY BE UTILIZED

11.       Email communication between Ian Rupert and       Identification and authentication,
          Allstate claims                                  FRE 901
          Gustafson 00097-99; 101-105; 351-352
12.       Ian’s Enterprise LLC Claim File                  Vague and overly broad; Relevance,
          Gustafson 000356-363; IAN 1-611                  FRE 401, 402, 403; Foundation,
                                                           FRE 701, 702; Hearsay, FRE 801,
                                                           802; Identification and
                                                           authentication, FRE 901; Cumulative
                                                           FRE 403; Object to extent reference
                                                           is made to building code and
                                                           admittedly undamaged property.;
                                                           Property admittedly not damaged by
                                                           storm.
13.       Ian Rupert text communications with Plaintiff    Relevance, FRE 401, 402, 403;
          Gustafson 000365-399                             Foundation, FRE 701, 702; Hearsay,
                                                           FRE 801, 802; Identification and
                                                           authentication, FRE 901
          All documents Plaintiff has requested but        Vague, overly broad; Identification
          Defendant has not yet produced.                  and authentication, FRE 901; Other
                                                           objections reserved until identified.
          All documents produced by Plaintiff and not      Vague, overly broad; Identification
          objected to by Defendant                         and authentication, FRE 901; Other
                                                           objections reserved until identified.
          All documents produced by Defendant and not      Vague, overly broad; Identification
          objected to by Plaintiff                         and authentication, FRE 901; Other
                                                           objections reserved until identified.
          All documents or demonstrative exhibits relied   Vague, overly broad; Identification
          upon by expert witnesses.                        and authentication, FRE 901; Other
                                                           objections reserved until identified.


                                                 2
     Case 5:20-cv-01136-R Document 21 Filed 08/16/21 Page 3 of 4




Defendant’s exhibits not objected to by Plaintiff   Vague, overly broad; Identification
                                                    and authentication, FRE 901; Other
                                                    objections reserved until identified.
All exhibits used in depositions not objected to    Vague, overly broad; Identification
by Plaintiff                                        and authentication, FRE 901; Other
                                                    objections reserved until identified.


                                     Respectfully submitted,


                                      s/ RONALD L. WALKER
                                     RONALD L. WALKER, OBA #9295
                                     JERRY D. NOBLIN, JR. OBA #20296
                                     TOMLINSON MCKINSTRY P.C.
                                     Two Leadership Square, Suite 450
                                     211 North Robinson Ave.
                                     Oklahoma City, Oklahoma 73102
                                     Telephone: 405/606.3370
                                     Facsimile: 877/917.1559
                                     ronw@TMOKlaw.com
                                     jerryn@TMOKlaw.com
                                     Attorneys for Defendant




                                        3
          Case 5:20-cv-01136-R Document 21 Filed 08/16/21 Page 4 of 4




                            CERTIFICATE OF SERVICE

              I hereby certify that on August 16, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal of
a Notice of Electronic Filing to the following ECF registrants:

Simone Fulmer, OBA #17037
Harrison C. Lujan, OBA #30154
Jacob L. Rowe, OBA #21797
Andrea R. Rust, OBA #30422
FULMER SILL PLLC
1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103
Telephone: (405) 510-0077
Facsimile: (800) 978-1345
sfulmer@fulmersill.com
hlujan@fulmersill.com
jrowe@fulmersill.com
arust@fulmersill.com
Attorneys for Plaintiff




                                          s/ RONALD L. WALKER




                                            4
